IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-16-00149-CR
                                        No. 10-16-00150-CR

                          EX PARTE HERMAN LEE KINDRED



                        From the County Court at Law No. 2
                                Bell County, Texas
                  Trial Court Nos. 2C8462611-A and 2C88-84642-A


                                 MEMORANDUM OPINION


        Herman Lee Kindred appeals from the trial court’s denial of the relief requested

by Kindred in two writs of habeas corpus filed in two separate case numbers in the

County Court at Law No. 2 in Bell County, Texas. We have no jurisdiction of appeals

from proceedings in Bell County. See TEX. GOV'T CODE ANN. § 22.201(k) (West 2004).1

        Accordingly, these appeals are dismissed.2


1The Clerk of the Tenth Court of Appeals is ordered to immediately forward a copy of the notice of appeal
to the trial court clerk of Bell County. See TEX. R. APP. P. 25.1(a).

2A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed May 19, 2016
Do not publish
[CR25]




either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).


Ex parte Herman Lee Kindred                                                                   Page 2